                  Case 8:18-bk-13004-TA        Doc 223 Filed 10/04/19 Entered 10/04/19 12:46:02             Desc
                                                 Main Document Page 1 of 2



                       1 Leonard M. Shulman – Bar No. 126349
                         Ryan D. O’Dea – Bar No. 273478
                       2 SHULMAN HODGES & BASTIAN LLP
                         100 Spectrum Center Drive, Suite 600                   FILED & ENTERED
                       3 Irvine, California 92618
                         Telephone:      (949) 340-3400
                       4 Facsimile:      (949) 340-3000                                OCT 04 2019
                         Email:          lshulman@shbllp.com
                       5                 rodea@shbllp.com                         CLERK U.S. BANKRUPTCY COURT
                                                                                  Central District of California
                                                                                  BY steinber DEPUTY CLERK
                       6 Attorneys for Kent Salveson

                       7

                       8
                                                 UNITED STATES BANKRUPTCY COURT
                       9
                                     CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION
                     10

                     11
                            In re:                                 Case No. 8:18-bk-13004-TA
                     12                                            Jointly administered with Case No.
                            NASCO PETROLEUM, LLC,                  8:18-bk-13288-TA
                     13
                            DEMAR ENERGY, LLC                      Chapter 11
                     14
                                      Debtors and                  ORDER GRANTING STIPULATION TO
                     15               Debtors in Possession.       FURTHER CONTINUE HEARING ON (1)
                                                                   MOTION FOR ASSIGNMENT ORDER RE:
                     16                                            RIGHTS TO PAYMENT OF MONEY DUE
                                                                   OR TO BECOME DUE [JUDGMENT
                     17                                            DEBTOR KENT SALVESON] AND (2)
                                                                   MOTION FOR RELIEF FROM ORDER
                     18                                            GRANTING AWARD OF SANCTIONS
                                                                   PURSUANT TO FRCP 60(B) AND RELATED
                     19                                            DEADLINES

                     20                                            Current Hearing Date:
                                                                   Date: October 9, 2019
                     21                                            Time: 10:00 A.M.
                                                                   Place: Courtroom 5B
                     22                                                   Ronald Reagan Federal Building
                                                                          and United States Courthouse
                     23                                                   411 West Fourth Street
                                                                          Santa Ana, CA 92701
                     24

                     25

                     26
                     27

                     28
 SHULMAN HODGES &
     BASTIAN LLP
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618
                  Case 8:18-bk-13004-TA         Doc 223 Filed 10/04/19 Entered 10/04/19 12:46:02                 Desc
                                                  Main Document Page 2 of 2



                       1         The Court having considered the Stipulation to Further Continue Hearing on (1) Motion for

                       2 Assignment Order Re: Rights to Payment of Money Due or to Become Due [Judgment Debtor Kent

                       3 Salveson] and (2) Motion for Relief from Order Granting Award of Sanctions Pursuant to FRCP

                       4 60(B) and Related Deadlines (the "Stipulation") filed with this Court on October 3, 2019 [Docket

                       5 No. 220], entered into between Kent Salveson ("Salveson") on the one hand, and Plaintiff/Judgment

                       6 Creditor DTLA TD Energy LLC, TopNotch DTLA US LLC, ALKM Financial Services LLC, Ehud

                       7 Gilboa, and Ronen Twito (the "DTLA Parties"), and good cause appearing therefore,

                       8         IT IS HEREBY ORDERED that:

                       9         1.     The Stipulation is granted.

                     10          2.     The hearing on the (1) Motion for Assignment Order Re: Rights to Payment of

                     11 Money Due or to Become Due [Judgment Debtor Kent Salveson] and (2) Motion for Relief from

                     12 Order Granting Award of Sanctions Pursuant to FRCP 60(B) presently scheduled for October 9,

                     13 2019, at 10:00 a.m., is hereby continued to November 13, 2019, at 10:00 a.m.

                     14          3.     All related motion deadlines, and all other dates which require actions by the parties,

                     15 are to be based on the new hearing date.

                     16                                                  ###

                     17

                     18

                     19

                     20

                     21

                     22

                     23 Date: October 4, 2019

                     24

                     25

                     26
                     27

                     28
 SHULMAN HODGES &
     BASTIAN LLP
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618
                                                                          2
